Citation Nr: 0936424	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  03-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from February 1968 to 
December 1970.  He served in the Republic of Vietnam from 
July 1968 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2004 the Board remanded the claim for further 
development.


FINDING OF FACT

PTSD is related to the confirmed, in service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that the criteria for 
entitlement to service connection for PTSD have been met.  
Accordingly, no further notification or assistance pursuant 
to the VCAA is necessary with respect to this issue.



Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" 
- the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
Veterans).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Service personnel records show that the Veteran was attached 
to the 704th Maintenance Battalion 4th Infantry Division 
between April 1968 and November 1969 while stationed in 
Vietnam.  A DD Form 215 of September 1982 shows that the 
Veteran was awarded the Vietnam Service Medal and the Vietnam 
Campaign Ribbon with Device.  

The Veteran maintains that his PTSD is due to his service in 
Vietnam.  Specifically, the Veteran, in correspondence, has 
stated that while in Vietnam his company was subjected to 
mortar attacks by the enemy.  Moreover, a December 2002 
mental health assessment record shows that the Veteran stated 
his stressors to include his base camp being attacked and 
seeing casualties fall around him.  Finally, a VA examination 
report of June 2009 notes the VA reported as stressors 
multiple attacks on his base while stationed in Vietnam at 
Plei Ku and at An Khe.

In April 2009 the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly the United States Armed 
Services Center for Research of Unit Records (USASCRUR or 
CURR) responded to VA's request for corroboration of the 
Veteran's claimed stressor events.  JSRRC indicated that the 
Operational Reports-Lessons Learned (OR-LL) submitted by the 
4th Infantry Division verify that on March 21, 1969 and April 
15, 1969, rocket attacks were initiated against Camp Enari, 
Pleiku, the main base camp location of the 704th Maintenance 
Battalion.  The OR-LL's also verified that on June 7, 1969, 
Camp Enari was subjected to snapper attack, B-40's, and small 
arms fire.  The JSRRC response stated that Camp Enari was the 
main base camp location of the 704th Maintenance Battalion to 
which the Veteran was attached at the time.  Nothing in the 
report indicates that there is any evidence that the Veteran 
was not at the base when the attacks occurred.  As Camp Enari 
was the main base location of the Veteran's unit and nothing 
in the record indicates that the Veteran was not on base on 
the dates of the reported attacks, the Board accepts the 
Veteran's claimed stressors that he experienced attacks on 
his base. 

A VA examination report of June 2009 notes a diagnosis of 
PTSD secondary to military combat trauma.  Among the 
stressors noted during the examination were the attacks on 
the Veteran's base.  

Having reviewed the record relating to this claim, the Board 
has determined that service connection is warranted for PTSD.  
In this regard, the Board, as noted above, has accepted the 
attacks on the Veteran's base as a verified stressor.  
Additionally, a VA provider has diagnosed PTSD based on his 
report of the same attack.  Thus, service connection for PTSD 
is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


